                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6        UNITED STATES OF AMERICA,                        Case No.18-cr-00450-JD-1
                                                        Plaintiff,
                                   7
                                                                                             PRETRIAL ORDER NO. 1
                                                  v.
                                   8

                                   9        LIXIONG CHEN,
                                                        Defendant.
                                  10

                                  11           A jury trial is set for April 10, 2019, at 9:00 a.m. The second pretrial conference is set for

                                  12   April 9, 2019, at 10:00 a.m.
Northern District of California
 United States District Court




                                  13   I.      TRIAL SCHEDULE
                                  14           1. Trial will be held from 9:00 a.m. to 2:00 p.m. each trial day, with two 15-minute

                                  15              breaks. Fridays will generally be reserved for other matters.

                                  16   II.     MINI-OPENINGS, VOIR DIRE & JURY SELECTION
                                  17           1. The parties will file proposed “mini-opening” statements for the jury pool by April 9,

                                  18              2019, at 9:00 a.m. The statements should be short (no more than 3 minutes) and not

                                  19              argumentative.

                                  20           2. The Court will seat fourteen jurors using its strike and replace method. A prospective

                                  21              juror not excused after a round of challenges will be deemed a member of the jury and

                                  22              may not subsequently be challenged. The Court will conduct the voir dire based on its

                                  23              own questions and the questions proposed by the parties. The Court will post the

                                  24              proposed voir dire questions, and the parties may raise any objections or concerns at

                                  25              the conference on April 9, 2019.

                                  26           3. The parties must be prepared to give their opening statements and begin presenting

                                  27              witnesses on April 10, 2019.

                                  28
                                       III.   OTHER TRIAL PROCEDURES
                                   1

                                   2          1. Sidebars. There will be no sidebars during trial. The parties should not ask for one.

                                   3          2. Objections. Counsel must stand to state any objections and state only the rule that is

                                   4             the basis of the objection. No argument or commentary should be made unless

                                   5             requested by the Court.

                                   6          3. Witnesses readiness. Each party must have its witnesses for the trial day available in

                                   7             the courthouse and ready to testify. Failure to have the next witness ready or to be

                                   8             prepared to proceed with the evidence will usually constitute resting.

                                   9          4. Disclosure of witnesses. A party must disclose the identity of the witnesses it plans to

                                  10             call by 5 p.m. the court day before calling the witness to the stand. Any party that has

                                  11             an objection must alert the Court no later than 6 a.m. on the court day the witness is to

                                  12             be called, and the Court will take up the objection outside the presence of the jury.
Northern District of California
 United States District Court




                                  13          5. Exchange of opening demonstratives. The parties will meet and confer to agree on a

                                  14             schedule to exchange any demonstratives for opening statements.

                                  15          6. Tech set-up. The parties should contact Courtroom Deputy Lisa Clark to schedule an

                                  16             equipment check for courtroom technology.

                                  17   IV.    MOTIONS IN LIMINE
                                  18          1. Government’s MIL No. 1 re Evidence of Other Bad Acts Under 404(b): The

                                  19             evidence proffered by the government is EXCLUDED. The prior CBP materials are

                                  20             of questionable relevance and would likely require too much time to explain and cause

                                  21             undue prejudice and confusion for the jury. FRE 402/403.

                                  22          2. Government’s MIL No. 2 re Defendant’s Out-of-Court Statements: GRANTED.

                                  23             The government may introduce defendant’s prior statements as party admissions; the

                                  24             defendant may not do the same.

                                  25          3. Government’s MIL No. 3 re Opening Statements: GRANTED. Opening

                                  26             statements should not mention selective prosecution, jury nullification, or personal

                                  27             opinions about the defendant’s innocence or guilt.

                                  28
                                                                                       2
                                   1         4. Government’s MIL No. 4 re References to Sentencing or Punishment:

                                   2            GRANTED. Neither side may refer to possible sentencing or punishments.

                                   3         5. Government’s MIL No. 5 re Co-Conspirator Statements: DEFERRED pending

                                   4            trial.

                                   5         6. Government’s MIL No. 6 re Statements of Defendant’s Agents: DEFERRED

                                   6            pending trial.

                                   7         7. Government’s MIL No. 7 re Defendant’s Undisclosed Evidence: DEFERRED

                                   8            pending defendant’s motions to exclude evidence and to dismiss the indictment.

                                   9         8. Defendant’s MIL No. 1 re Exclusion of Henry Chen’s Statements: GRANTED in

                                  10            principle.

                                  11         9. Defendant’s MIL No. 2 re Law Enforcement Reports: GRANTED. The reports

                                  12            are excluded.
Northern District of California
 United States District Court




                                  13   V.    OTHER MOTIONS
                                  14         1. Defendant’s Motion to Suppress: DENIED AS MOOT. The government agrees not

                                  15            to use defendant’s interrogation statements in its case in chief. Dkt. No. 54. If

                                  16            defendant opts to take the stand, he will so inform the Court at least one day before so

                                  17            that it may rule on the voluntariness of his statements.

                                  18         2. Defendant’s Motion for Bifurcated Jury Proceeding re Forfeiture: DENIED AS

                                  19            MOOT. The government does not plan to seek any further nonmonetary forfeiture.

                                  20            Dkt. No. 81.

                                  21         3. Defendant’s Motion to Exclude Evidence: TAKEN UNDER SUBMISSION.

                                  22         4. Defendant’s Motion to Dismiss the Indictment: TAKEN UNDER SUBMISSION.

                                  23   VI.   JURY INSTRUCTIONS AND VERDICT FORM
                                  24         1. Jury Instructions. The Court will post proposed jury instructions based on the

                                  25            parties’ submissions and give the parties an opportunity to raise questions or concerns

                                  26            at the April 9, 2019, pretrial conference or earlier.

                                  27

                                  28
                                                                                       3
                                   1         2. Verdict form. The Court will post the proposed verdict form and give the parties an

                                   2            opportunity to raise questions or concerns at the April 9, 2019, pretrial conference.

                                   3         IT IS SO ORDERED.

                                   4   Dated: March 29, 2019

                                   5

                                   6
                                                                                                  JAMES DONATO
                                   7                                                              United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      4
